         Case 1:18-cr-00224-AJN Document 251 Filed 03/01/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
Septe                                                Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 1, 2020
FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:    United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order and the
defendant’s opposition to the Government’s supplemental motions in limine. (Dkt. 250). The
Government continues to move to preclude evidence, cross-examination, and argument regarding
the four categories outlined in its motion (Dkt. 248 at 1), but further refines these categories as
follows.

       First, because the defendant has asserted that he will not offer any evidence or argument
regarding the propriety of U.S. sanctions against Iran, the Government withdraws this motion.

        Second, with respect to the effects of sanctions, the defendant certainly has the right to
present a defense—but that defense must comport with the Federal Rules of Evidence. The
defendant may offer evidence that U.S. banks terminated business relationships or rejected
transactions where customers or transactions involved Iranian persons or entities. This fact is not
in dispute. The defendant, however, should not be permitted to offer evidence, cross-examination,
or argument regarding the concept of “de-risking” or “overcompliance” because the defense has
not proffered any evidence that the defendant knew about these concepts during the Indictment
period. The defendant should also be precluded from offering evidence, cross-examination, and
argument that U.S. banks terminated business relationships in a discriminatory or unfair manner.
The Government agrees that the emails proffered by the defendant would go to the defendant’s
state of mind—but not for the truth of the facts contained in those emails. (See Dkt. 250, Exs. A-
C). These emails, however, do not indicate that the banks took action in a discriminatory manner.

        With respect to the defendant’s video exhibits and evidence regarding the intended purpose
of U.S. foreign policy, the defense has not made clear how these videos bear on the defendant’s
state of mind with respect to the ITSR’s prohibitions. That U.S. foreign policy supports Iranian
          Case 1:18-cr-00224-AJN Document 251 Filed 03/01/20 Page 2 of 2

The Honorable Alison J. Nathan, U.S.D.J.
March 1, 2020
Page 2

persons does not seem to relate to the defendant’s interpretation of the U.S. sanctions laws
prohibiting the exportation of services to Iran.

        The Government continues to move to preclude Parsi’s proposed testimony because (i) the
fact that U.S. businesses terminated relationships with individuals or entities from Iran is not a
difficult concept to understand and it does not require expert testimony; (ii) Parsi is not qualified
to provide expert testimony on this topic; and (iii) the defendant has not proffered reliable
methodology on which such testimony would be based.

        Third, the Government continues to request the preclusion of evidence, cross-examination,
or argument regarding the existence of a general license or authorization of the defendant’s conduct
under Section 560.516 of the ITSR form 2008 through 2012. The defendant did not raise this
argument as a defense until his expert disclosure of February 24, 2020. For all the reasons stated
in our motion (Dkt. 248), this topic should be precluded.

       Fourth, the Government further clarifies its request with respect to OFAC’s enforcement
decisions. The Government agrees that the defense may offer evidence regarding the categories
contained in the defendant’s disclosure regarding OFAC enforcement actions, including (i)
Burns’s lack of awareness of “any enforcement actions against a U.S. intermediary . . . bank that
processed wire transfers that violated the ITSR without evidence that the bank had knowledge or
recklessly disregarded that the transfers violated the ITSR”; and (ii) Burns’s view that the vast
majority of OFAC investigations of sanctions violations are closed with administrative measures,
such as cautionary or no action letters.” (Dkt. 248, Ex. A). The Government submits that the
defendant should be precluded from cross-examining Mr. Kim about OFAC’s enforcement
decisions in this particular case or in other specific cases for the reasons stated in our motion. (Dkt.
248). The Government also disagrees that OFAC is part of the prosecution team in this case.

         In the event that the Court rules that the defendant can introduce some of the above
evidence during its case in chief, which we anticipate will not happen until the second week of
trial, the Government respectfully requests an opportunity to propose a limiting instruction at that
time after the opportunity to consult with unit supervisors and the Office’s Appeals Unit.

                                                         Respectfully submitted,
                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                   By:          /s/
                                                         Jane Kim / Michael Krouse / Stephanie Lake
                                                         (212) 637-2038 / 2279 / 1066
                                                            Assistant United States Attorneys
                                                         Garrett Lynch
                                                            Special Assistant United States Attorney

cc: Defense Counsel (by ECF)
